       Case 4:20-cv-02581-YGR Document 21 Filed 02/17/21 Page 1 of 2


                                                                                     S DISTRICT
1    XAVIER BECERRA, State Bar No. 118517
                                                                                  ATE           C
     Attorney General of California                                              T




                                                                                                               O
                                                                            S
     WILLIAM C. KWONG, State Bar No. 168010




                                                                                                                U
2




                                                                           ED




                                                                                                                 RT
     Supervising Deputy Attoffiey General                                                           ERED




                                                                       UNIT
                                                                                           O ORD
3    LUCIA Q. LI, State Bar No. 309355                                           IT IS S




                                                                                                                     R NIA
     Deputy Attorney General
4     455 Golden Gate Avenue, Suite 11 ODO                                                                  Rogers
                                                                                                 Gonzalez




                                                                       NO
                                                                                          onne
      San Francisco, CA 94102-7004                                               Judge Yv




                                                                                                                     FO
                                                                        RT
5     Telephone: (415) 510-3478                                                           2/17/2021




                                                                                                                 LI
                                                                                ER




                                                                           H
      Fax: (415) 703-5843




                                                                                                               A
                                                                                     N                          C
                                                                                                       F
6     E-mail: Lucia.Li@doj.ca.gov                                                        D IS T IC T O
     Specigl Appearance                                                                        R
7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

JO                                             OAKLAND DIVISION

11

12
     CYMEYON HILL,                                            20-cv-02581- YGR
13
                                                 Plaintiff,       NOTICE OF VOLUNTARY DISMISSAL
14                                                                WITH PREJUDICE
                      v.
15                                                                (Fed. R. Civ. P. 41(a)(l)(A)(i))

16   BRIGHT, et al.,

17                                            Defendants.

18

19
20   of Civil Procedure 4l(a)(l)(A)(i).

21

22
      Dated:       2 ~ 7:, -   Z, /
23

24

25
     42521119.docx
26

27
               1
              The Office of the Attorney General is making a Special Appearance for the purpose-of
28   this voluntary dismissal by Plaintiff.
                                                              1
                                      Notice of Voluntary Dismissal [Fed. R. Civ. P. 41(a)(IXA)(i)] (20-cv-02581-YGR)
           Case 4:20-cv-02581-YGR Document 21 Filed 02/17/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

Case Name:        Hill, Cymeyon v. Bright, et al.        Case No.     20-cv-02581

I hereby certify that on February 9, 2021, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:
                  NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE
                              (Fed. R. Civ. P. 41(a)(1)(A)(i))
Participants in the case who are registered CM/ECF users will be served by the CM/ECF system.
I am employed in the Office of the Attorney General, which is the office of a member of the
California State Bar at which member's direction this service is made. I am 18 years of age or
older and not a party to this matter. I am familiar with the business practice at the Office of the
Attorney General for collection and processing of correspondence for mailing with the United
States Postal Service. In accordance with that practice, correspondence placed in the internal
mail collection system at the Office of the Attorney General is deposited with the United States
Postal Service with postage thereon fully prepaid that same day in the ordinary course of
business.
I further certify that some of the participants in the case are not registered CM/ECF users. On
February 9, 2021, I have caused to be mailed in the Office of the Attorney General's internal mail
system, the foregoing document(s) by First-Class Mail, postage prepaid, or have dispatched it to
a third party commercial carrier for delivery within three (3) calendar days to the following non-
CM/ECF participants:

Cymeyon Hill (V-53300)
Salinas Valley State Prison
P.O. Box 1050
Soledad, CA 93960-1050
in pro per

I declare under penalty of perjury under the laws of the State of California and the United States
of America the foregoing is true and correct and that this declaration was executed on February
9, 2021, at San Francisco, California.


                  B. Chung                                          /s/ B. Chung
                  Declarant                                           Signature
SF2020400145/42549280.docx
